UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1461


VEDA PRYOR,

                 Plaintiff – Appellant,

          v.

PETE GEREN, Secretary of the US Army; ROBERT M. FANO, Chief,
Civilian Personnel Law Team; EUGENE JOHNSON, Compensation
Specialist,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01366-AW)


Submitted:    October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veda Pryor, Appellant Pro Se.  Michael Justin Friedman, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, Neil R.
White, Assistant United States Attorney, Greenbelt, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Veda   Pryor    appeals    the    district    court’s     granting

Defendants’ motion to dismiss her complaint filed under Title

VII of the Civil Rights Act of 1964 and the Rehabilitation Act

of 1973.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Pryor v. Geren, No. 8:09-cv-01366-AW (D. Md.

Apr. 7, 2010).        We further deny Pryor’s motion for transcript at

government expense.           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented    in   the

materials      before   the    court     and   argument   would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                          2